This appeal is from an order of the district court of coal county denying the petition of C.G. Shull, Bank Commissioner, to sell real estate. Plaintiff in error was the petitioner below. Plaintiff in error in due time served and filed his brief in full compliance with the rules of this court, and the defendant in error wholly failed to file any brief, pleading, or other instrument in this cause on appeal, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the cause with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481.
In this case the petition in error prays that the judgment and order of the trial *Page 101 
court be reversed, set aside and held for naught and that said court be ordered to approve the sale of real estate as prayed in said petition, and we find, upon examination of the authorities cited by the plaintiff in error, they reasonably support the contention of plaintiff in error, and we therefore reverse the judgment of the lower court and direct it to vacate its former judgment and enter judgment in favor of the plaintiff in error.